SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL decreased its domestic supply by 5.1% in October São Paulo, November 25, 2015 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B-, Fitch: B-, Moody’s: B3), the largest low-cost and best-fare airline in Latin America, hereby announces its preliminary air traffic figures for October and the year to date (10M15). Comparisons refer to the same periods in 2014. GOL Highlights | GOL decreased its domestic supply in October by 5.1% , in line with its estimated decline of between 5 and 7% in 4Q15. | Domestic demand reduced by 9.0% in the month, giving a load factor of 76.1% , 3.3 p.p. down on October 2014. | The International market capacity declined by 1.8% in October, while demand fell by 4.7% , leading to a load factor of 70.8% , 2.2 p.p. less than in the same month last year. | GOL transported 3.1 million passengers in the month, a decrease of 10.6% compared to October 2014, and 32.4 million year-to-date, 0.4% less than in the same period last year . Investor Relations ri@golnaweb.com.br www.voegol.com.br/ri +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BMF&BOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 900 daily flights to 73 destinations, 17 international, in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and eleven abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 1 GOL Linhas Aéreas Inteligentes S.A . GOL decreased its domestic supply by 5.1% in October Operating data* Oct/15 Oct/14 % Var. 10M15 10M14 % Var. YTD Oct/15 YTD Oct/14 % Var. Total System ASK (mm) 4,001 4,196 -4.7% 41,225 40,544 1.7% 50,183 49,076 2.3% RPK (mm) 3,019 3,300 -8.5% 31,988 31,032 3.1% 39,040 37,460 4.2% Load Factor 75.5% 78.6% -3.2 p.p 77.6% 76.5% 1.1 p.p 77.8% 76.3% 1.5 p.p Pax on board 3,128 3,500 -10.6% 32,413 32,539 -0.4% 39,622 39,285 0.9% Domestic ASK (mm) 3,494 3,680 -5.1% 35,870 35,556 0.9% 43,688 43,149 1.2% RPK (mm) 2,660 2,923 -9.0% 28,145 27,473 2.4% 34,403 33,256 3.4% Load Factor 76.1% 79.4% -3.3 p.p 78.5% 77.3% 1.2 p.p 78.7% 77.1% 1.7 p.p Pax on board 2,961 3,321 -10.8% 30,641 30,814 -0.6% 37,489 37,243 0.7% Internacional ASK (mm) 507 516 -1.8% 5,355 4,988 7.3% 6,496 5,927 9.6% RPK (mm) 359 377 -4.7% 3,843 3,559 8.0% 4,638 4,204 10.3% Load Factor 70.8% 73.0% -2.2 p.p 71.8% 71.3% 0.4 p.p 71.4% 70.9% 0.5 p.p Pax on board 167 179 -6.5% 1,772 1,725 2.7% 2,133 2,042 4.5% *Source: National Civil Aviation Agency (ANAC) and the Company for the current month. 2 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 25 , 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
